Citation Nr: 0334642	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-04 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1957.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) became effective.  Pub. 
L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.159 (2003).  

The Board observes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a duty to 
notify communication issued pursuant to the VCAA is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for such response.  Therefore, since this case is 
being remanded for additional development, the Agency of 
Original Jurisdiction must take this opportunity to inform 
the appellant that, notwithstanding the information 
previously provided (in a November 2001 communication to the 
veteran which requested that evidence in support of his claim 
be provided within 60 days), a full year is allowed to 
respond to a VCAA notice.  

A brief review of the issue on appeal reveals that in April 
2002, the veteran provided a written history of his record of 
medical treatment for his low back disorder since his 
departure from active service.  The Board observes, however, 
that no further action was undertaken in order to develop 
potentially relevant evidence in response to the information 
contained in this statement.  Accordingly, the veteran must 
be contacted in order to request contact information for the 
medical providers he listed in this statement, with emphasis 
on any medical provider who treated him for a low back 
disorder in the years immediately after he left service, as 
well as any provider who treated him in relation to a 1971 
work injury.  

The Board further observes that a medical opinion obtained 
from a VA physician at the veteran's April 2002 VA 
examination may not have completely addressed all matters 
relevant to the issue on appeal.  Therefore, after all 
necessary development has been completed in order to obtain 
any additionally available treatment records, the veteran 
should be afforded a new VA orthopedic examination in order 
to obtain a more detailed opinion as to any relationship 
between the veteran's in-service symptoms and his current low 
back disorder. 

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed in 
order to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The veteran should be contacted and 
asked to provide the names and addresses 
of all medical care providers who treated 
him for a low back disorder since January 
1957.  After securing the necessary 
release(s), all necessary efforts should 
be undertaken to obtain any available 
records for the claims file.

3.  After the development requested in 
Paragraph Nos. 1 and 2 has been completed 
to the extent possible, then the veteran 
should be afforded a new VA orthopedic 
examination in order to ascertain the 
etiology of any currently diagnosed low 
back disorder.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.  In 
the written report, the examiner is 
specifically requested to opine as to 
whether any currently diagnosed low back 
disorder is at least as likely as not 
(i.e., a 50 percent chance or more) 
related to any symptomatology noted in 
the veteran's service medical records.  
The examiner is further directed to 
provide a detailed rationale for the 
response provided to this inquiry.  

4.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be afforded 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and/or 
his representative as required by law.
 
The appellant has the right to submit additional evidence and 
argument on matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the  
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




